The challenged determination, which denied petitioner’s grievance for failure to demonstrate her continuous occupancy until the previous tenants of record (her parents) vacated their *279leasehold, was supported by substantial evidence (300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176 [1978]) and is rationally based (Matter of Jennings v New York State Off. of Mental Health, 90 NY2d 227, 239-240 [1997]). Although petitioner was a member of the original tenant family, there are no affidavits of income or family composition, as required by New York City Housing Authority (NYCHA) policy and governing regulation (see 24 CFR 960.257 [a]), for the years 2000-2003, listing her as an occupant of these premises. Petitioner’s documentary evidence attested only to at best sporadic occupancy during the period in question. The testimony by NYCHA. officials working at the public housing development formerly occupied by petitioner and her family, credited by the hearing officer, strongly indicated that the family vacated the premises before surrendering their leasehold. Concur—Nardelli, J.P., Williams, Sweeny and Catterson, JJ.